        Case 2:20-cv-01266-RB-SMV Document 9 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ANN W. EASLEY BRYANT,

       Plaintiff,

v.                                                                      No. 20-cv-1266 RB/SMV

WASHINGTON FEDERAL BANK, INC.,

       Defendant.


                            ORDER FOR NOTICE AND WAIVER

       THIS MATTER is before the Court on Plaintiff’s Amended Complaint for a Civil Case

[Doc. 6], filed January 7, 2021.       Plaintiff is proceeding in forma pauperis pursuant to

28 U.S.C. § 1915, which provides that the “officers of the court shall issue and serve all process,

and perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). Because

Plaintiff is authorized to proceed in forma pauperis under 28 U.S.C. § 1915, [Doc. 5], the Court

will order the Clerk of the Court to notify Defendant, at the addresses provided by Plaintiff,

[Doc. 6] at 2, that an action has been commenced and request that Defendant waive service

pursuant to Fed. R. Civ. P. 4(d).

       IT IS THEREFORE ORDERED that the Clerk of the Court notify Defendant that an

action has been commenced and request that Defendant waive service pursuant to Fed. R. Civ.

P. 4(d). The Clerk shall mail the notice, waiver, a copy of Plaintiff’s Amended Complaint

[Doc. 6], and a copy of the Memorandum Opinion and Order Dismissing Claim Pursuant to 18

U.S.C. § 1005 with Prejudice [Doc. 8] to:
        Case 2:20-cv-01266-RB-SMV Document 9 Filed 01/19/21 Page 2 of 2




Washington Federal Bank, Inc.
425 Pike Street
Seattle, WA 98101

and

Brent J. Beardall, President
Washington Federal Bank, Inc.
425 Pike Street
Seattle, WA 98101

If Defendant has not waived serviced by March 8, 2021, Plaintiff may file a motion requesting that

officers of the Court effect service pursuant to § 1915(d).

       IT IS SO ORDERED.




                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                 2
